Stephens, J.
1. “A writ of certiorari in a civil case, unless sued out in forma pauperis, is absolutely void if it be issued before the applicant has given the bond prescribed by law; and the bond, to be effectual, must be approved by the judge or justice of the court in which the case was originally tried. A certificate of the trial magistrate that the plaintiff ‘lias paid all costs accrued in the trial and given bond as required by law in said case’ is not a sufficient substitute for the written approval required bylaw.” Sanford v. Wade, 17 Ga. App. 366 (86 S. E. 945).
2. Inasmuch as the judgment in the present case, refusing to dismiss the certiorari, complained of in the cross bill of exceptions, must be reversed, the subsequent hearing was nugatory, and a writ of error to the overruling of the certiorari will be dismissed. Alabama Midland Ry. Co. v. Stevens, 116 Ga. 790(4) (43 S. E. 46).

Judgment reversed on cross-bill of exceptions; main bill of exceptions dismissed.


Jenkins, P. J., and Hill, J., concur.